 1 BRIAN J. STRETCH (CABN 163973)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ROBERT DAVID REES (CABN 229441)
   MEREDITH B. OSBORN (CABN 250467)
 5 Assistant United States Attorney

 6             450 Golden Gate Avenue, Box 36055
               San Francisco, California 94102-3495
 7             Telephone: (415) 436-7200
               FAX: (415) 436-7234
 8             Email: robert.rees@usdoj.gov

 9 Attorneys for United States of America

10                                       UNITED STATES DISTRICT COURT

11                                    NORTHERN DISTRICT OF CALIFORNIA

12                                               OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                            )   CR 17-0028-JST
14                                                        )
               Plaintiff,                                 )
15                                                        )   STIPULATION AND [PROPOSED] ORDER
          v.                                              )   CONTINUING BRIEFING SCHEDULE FOR
16                                                        )   DEFENDANT MARCUS WILSON
     JEHOADDAN WILSON, and                                )
17   MARCUS WILSON,                                       )
                                                          )
18             Defendants.                                )
                                                          )
19                                                        )

20
                                                    STIPULATION
21
               The United States and defendant Marcus Wilson, through their respective undersigned counsel,
22
     hereby stipulate and agree as follows:
23
     1.        The motions hearing schedule for defendant Jehoaddan Wilson was changed today in light of her
24
     motion for her attorney to withdrawal.
25
     2.        The parties stipulate and agree it makes sense for all parties for the briefing schedule to be the
26
     same for both defendants due to the possibility of overlapping issues of both fact and law between them.
27
     3.        Accordingly, and for good cause shown, the parties hereby stipulate to amend the currently set
28

                                                              1
30
 1 briefing schedule for Marcus Wilson such that his Fed. R. Crim. P. 12 pretrial motions are due on

 2 November 16, 2018 by 5:00PM, that the government’s responses are due on December 7, 2018 by

 3 5:00PM, that any replies by Marcus Wilson are due on December 21, 2018 by 5:00PM, and that the

 4 motions will be heard on January 11, 2019 at 1:30PM before the Honorable Jon S. Tigar.

 5

 6 IT IS SO STIPULATED

 7 Dated: October 26, 2018                             ___________/s_________________________
                                                       ROBERT DAVID REES
 8                                                     MEREDITH B. OSBORN
                                                       Assistant United States Attorneys
 9

10
     Dated: October 26, 2018                           ___________/s_________________________
11                                                     ERIK BABCOCK, ESQ.
                                                       Attorney for Defendant Marcus Wilson
12

13
                                           [PROPOSED] ORDER
14         Upon stipulation by the parties and for good cause shown, IT IS HEREBY ORDERED THAT
15 the briefing schedule for defendant Marcus Wilson’s Fed. R. Crim. P. 12 pretrial motions are amended

16 such that they now are due on November 16, 2018 by 5:00PM, that the government’s responses are due

17 on December 7, 2018 by 5:00PM, that any replies by Marcus Wilson are due on December 21, 2018 by

18 5:00PM, and that the motions will be heard on January 11, 2019 at 1:30PM before the Court.

19         IT IS SO ORDERED.
20

21 Dated: October 29, 2018.              ______________________________________
22                                          THE HONORABLE JON S. TIGAR
                                            UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                       2
30
